                                                                       Case 2:16-cv-02771-APG-NJK Document 31 Filed 11/08/19 Page 1 of 2



                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                             2   NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                             7
                                                                 Attorneys for Nationstar Mortgage LLC and
                                                             8   Federal National Mortgage Association
                                                             9
                                                                                               UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   NATIONSTAR MORTGAGE LLC; FEDERAL                     Case No.: 2:16-cv-02771-APG-NJK
                                                                 NATIONAL MORTGAGE ASSOCIATION,
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                              Plaintiffs,             MOTION TO REMOVE ATTORNEY
                                                            14
                                                                                                                      FROM ELECTRONIC SERVICE LIST
                                                            15   vs.

                                                            16   SOUTHERN HIGHLANDS COMMUNITY
                                                                 ASSOCIATION; ALESSI & KOENIG, LLC;
                                                            17   and SFR INVESTMENTS POOL 1, LLC,
                                                            18
                                                                                              Defendants.
                                                            19

                                                            20            PLEASE TAKE NOTICE that Nationstar Mortgage LLC and Federal National Mortgage
                                                            21   Association hereby provides notice that Jared M. Sechrist is no longer associated with the law firm
                                                            22   of Akerman, LLP.
                                                            23            Akerman, LLP continues to serve as counsel for Nationstar Mortgage LLC and Federal
                                                            24   National Mortgage Association in this action. All, including, but not limited to, pleadings, papers,
                                                            25   correspondence, documents and future notices in this action should continue to be directed to
                                                            26   ...
                                                            27   ...
                                                            28   ...
                                                                                                                  1
                                                                 50727482;1
                                                                    Case 2:16-cv-02771-APG-NJK Document 31 Filed 11/08/19 Page 2 of 2




                                                             1   Melanie D. Morgan, Esq., Nicholas E. Belay, Esq.

                                                             2            DATED November 8, 2019.

                                                             3

                                                             4   AKERMAN LLP

                                                             5   /s/Nicholas E. Belay
                                                                 MELANIE D. MORGAN, ESQ.
                                                             6   Nevada Bar No. 8215
                                                                 NICHOLAS E. BELAY, ESQ.
                                                             7
                                                                 Nevada Bar No. 15175
                                                             8   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             9
                                                                 Attorneys for Nationstar Mortgage LLC and Federal National Mortgage Association
                                                            10
                                                                                                         COURT APPROVAL
                                                            11
                                                                          IT IS SO ORDERED.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                November 12, 2019
                      LAS VEGAS, NEVADA 89134




                                                            13            DATE: ________________________
AKERMAN LLP




                                                            14
                                                                                                            __________________________________________
                                                            15                                              UNITED STATES MAGISTRATE JUDGE
                                                            16                                              Case No.: 2:16-cv-02771-APG-NJK

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                2
                                                                 50727482;1
